Securities Act Registration No. 333-12745 Investment Company Act Reg. No. 811-07831 SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 T Pre-Effective Amendment No. £ Post-Effective Amendment No. 25 T and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 T Amendment No. 27 T (Check appropriate box or boxes.) FMI FUNDS, INC. (Exact Name of Registrant as Specified in Charter) 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (414)226-4555 (Registrant’s Telephone Number, including Area Code) Copy to: Ted. D. Kellner Peter Fetzer Fiduciary Management, Inc. Foley & Lardner LLP 100 East Wisconsin Avenue 777 East Wisconsin Avenue Suite 2200 Milwaukee, Wisconsin53202 Milwaukee, WI53202 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering:As soon as practicable after the Registration Statement becomes effective. It is proposed that this filing will become effective (check appropriate box) £immediately upon filing pursuant to paragraph (b) £on (date) pursuant to paragraph (b) £60 days after filing pursuant to paragraph (a)(1) £on (date) pursuant to paragraph (a)(1) T75 days after filing pursuant to paragraph (a)(2) £on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: £ this post-effective amendment designates a new effective date for a previously filed post-effective amendment Explanatory Note This Post-Effective Amendment No. 25 to the Registration Statement on Form N-1A under the Securities Act of 1933, as amended, for FMI Funds, Inc. (the “Registrant”), relates to the creation of a new series of the Registrant to be known as FMI Common Stock Fund, which will be the successor Fund to the FMI Common Stock Fund, the sole series of FMI Common Stock Fund, Inc., as a result of a reorganization.The prospectus and statement of additional information for the other portfolios of the Registrant included in Post-Effective Amendment No. 23 to the Registrant’s Registration Statement on Form N-1A, are not changed by the filing of Post-Effective Amendment No. 25 to the Registrant’s Registration Statement on Form N-1A. Subject to Completion-Dated September 20, 2013 The information in this Prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. P R O S P E C T U S [●] [●], 2013 FMI Common Stock Fund (Ticker Symbol: [●]) FMI Common Stock Fund is a no-load mutual fund seeking long-term capital appreciation by investing mainly in small- to medium-capitalization value stocks. The Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is accurate or complete.Any representation to the contrary is a criminal offense. Table of Contents FMI COMMON STOCK SUMMARY 1 MORE INFORMATION ABOUT THE FUND’S PRINCIPAL INVESTMENT STRATEGIES AND DISCLOSURE OF PORTFOLIO HOLDINGS 6 MANAGEMENT OF THE FUND 6 THE FUND’S SHARE PRICE 7 PURCHASING SHARES 8 REDEEMING SHARES 13 MARKET TIMING PROCEDURES 16 EXCHANGING SHARES 17 DIVIDENDS, DISTRIBUTIONS AND TAXES 17 INDEX DESCRIPTIONS 19 FINANCIAL HIGHLIGHTS 20 FMI Funds (414) 226-4555 100 East Wisconsin Avenue, Suite 2200 www.fmifunds.com Milwaukee, Wisconsin53202 FMI COMMON STOCK SUMMARY Investment Objective:FMI Common Stock Fund seeks long-term capital appreciation. Fees and Expenses of the Fund:The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees(fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases No Sales Charge Maximum Deferred Sales Charge (Load) No Deferred Sales Charge Maximum Sales Charge (Load) Imposed on Reinvested Dividends and Distributions No Sales Charge Redemption Fee (transfer agent charge of $15 for each wire redemption) None Exchange Fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution and/or Service (12b-1) Fees None Other Expenses (1) 0.20% Total Annual Fund Operating Expenses 1.20% “Other Expenses” for the Fund are based on the current fiscal year expenses of the FMI Common Stock Fund of FMI Common Stock Fund, Inc. (the “Predecessor Fund”), which was reorganized into the Fund on [●] [●], 2013. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Predecessor Fund’s portfolio turnover rate was 43% of the average value of its portfolio. Principal Investment Strategies:The Fund invests mainly in small- to medium-capitalization companies (namely, companies with less than $5 billion market capitalization) listed or traded on a national securities exchange or on a national securities association.Under normal market 1 conditions, the Fund invests 80% of its net assets in common stocks, including for purposes of this limitation common stocks of foreign companies traded as American Depositary Receipts (“ADRs”). The Fund may invest in ADRs through both sponsored and unsponsored arrangements. Issuers of the securities underlying sponsored ADRs, but not unsponsored ADRs, are contractually obligated to disclose material information in the United States.Therefore, the market value of unsponsored ADRs is less likely to reflect the effect of such information. The Fund uses fundamental analysis to look for stocks of good businesses that are selling at value prices in an effort to achieve above average performance with below average risk. The Fund believes good businesses have some or all of the following characteristics: · A strong, defendable market niche or products and services niche that is difficult to replicate · A high degree of relative recurring revenue · Modestly priced products or services · Attractive return-on-investment economics (namely, where return on investment exceeds a company’s cost of capital over a three to five year period) · Above-average growth or improving profitability prospects The Fund considers valuation: · On both an absolute and relative to the market basis · Utilizing both historical and prospective analysis In reviewing companies, the Fund applies the characteristics identified above on a case-by-case basis as the order of importance varies depending on the type of business or industry and the company being reviewed. The Fund’s portfolio managers will generally sell a portfolio security when they believe: · The security has achieved its value potential · Such sale is necessary for portfolio diversification · Changing fundamentals signal a deteriorating value potential · Other securities have a better value potential Principal Risks:There is a risk that you could lose all or a portion of your money on your investment in the Fund.This risk may increase during times of significant market volatility.The risks below could affect the value of your investment, and because of these risks the Fund is a suitable investment only for those investors who have long-term investment goals: · Stock Market Risk: The prices of the securities in which the Fund invests may decline for a number of reasons. The price declines of common stocks, in particular, may be steep, sudden and/or prolonged. Price changes may occur in the market as a whole, or they may occur in only a particular company, industry, or sector of the market. · Medium Capitalization Companies Risk:Medium capitalization companies tend to be more susceptible to adverse business or economic events than large capitalization companies, and there is a risk that the securities of medium capitalization companies may have limited liquidity and greater price volatility than securities of large capitalization companies. · Small Capitalization Companies Risk:Small capitalization companies typically have relatively lower revenues, limited product lines and lack of management depth, and may have a smaller share of the market for their products or services, than large and medium capitalization companies.There is a risk that the securities of small capitalization companies may have limited liquidity and greater price volatility than securities of large and 2 medium capitalization companies, which can negatively affect the Fund’s ability to sell these securities at quoted market prices.Finally, there are periods when investing in small capitalization company stocks falls out of favor with investors and these stocks may underperform. · Value Investing Risk:The Fund's portfolio managers may be wrong in their assessment of a company's value and the stocks the Fund holds may not reach what the portfolio managers believe are their full values. From time to time "value" investing falls out of favor with investors. During these periods, the Fund's relative performance may suffer. · Foreign Securities Risk:Stocks of non-U.S. companies (whether directly or in ADRs) as an asset class may underperform stocks of U.S. companies, and such stocks may be less liquid and more volatile than stocks of U.S. companies.The costs associated with securities transactions are often higher in foreign countries than the U.S.The U.S. dollar value of foreign securities traded in foreign currencies (and any dividends and interest earned) held by the Fund may be affected unfavorably by changes in foreign currency exchange rates. An increase in the U.S. dollar relative to these other currencies will adversely affect the Fund, if the positions are not fully hedged. Additionally, investments in foreign securities, whether or not publicly traded in the United States, may involve risks which are in addition to those inherent in domestic investments. Foreign companies may not be subject to the same regulatory requirements of U.S. companies and, as a consequence, there may be less publicly available information about such companies.Also, foreign companies may not be subject to uniform accounting, auditing and financial reporting standards and requirements comparable to those applicable to U.S. companies.Foreign governments and foreign economies often are less stable than the U.S. Government and the U.S. economy. Performance:The following bar chart and table provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and how the Fund’s average annual returns over time compare to the performance of the Russell 2000 Index.The Fund is the successor to the investment performance of the Predecessor Fund as a result of the reorganization of the Predecessor Fund into the Fund after the close of business on [●][●], 2013.Accordingly, the performance information shown below for periods on or prior to [●][●], 2013 is that of the Predecessor Fund.The Predecessor Fund was also advised by the Adviser and had the same investment objective and strategies as the Fund.For additional information on this index, please see “Index Descriptions” in this Prospectus.The Predecessor Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available on the Fund’s website at http://www.fmifunds.com. 3 FMI Common Stock Fund (Annual total return as of 12/31) During the ten year period shown on the bar chart, the Predecessor Fund’s highest total return for a quarter was 21.52% (quarter ended June 30, 2009) and the lowest total return for a quarter was -19.88% (quarter ended December 31, 2008). After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.In certain cases, the figure representing “Return after taxes on distributions and sale of Fund shares” may be higher than the other return figures for the same period, since a higher after-tax return results when a capital loss occurs upon redemption and provides an assumed tax deduction that benefits the investor.The after-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts (IRAs). Average Annual Total Returns (for the periods ended December 31, 2012) One Year Five Years Ten Years FMI Common Stock Fund Return before taxes 10.16% 8.43% 10.75% Return after taxes on distributions 8.55% 7.46% 9.35% Return after taxes on distributions and sale of Fund shares 8.63% 7.10% 9.09% Russell 2000 Index (reflects no deduction for fees, expenses or taxes) 16.35% 3.56% 9.72% Investment Adviser: Fiduciary Management, Inc. is the investment adviser for the Fund. Portfolio Management Committee:The Fund’s investment decisions are made by a Portfolio Management Committee (“PMC”).The investment process employed by the PMC is team-based utilizing primarily in-house, fundamental research, and the PMC as a whole, not any individual PMC member, is primarily responsible for the day-to-day management of the Fund’s portfolio. 4 PMC Member Title with Adviser Years with Adviser Patrick J. English Chief Executive Officer and Chief Investment Officer 26 John S. Brandser President, Chief Operating Officer and Chief Compliance Officer 18 Andy P. Ramer Director of Research and Research Analyst 10 Jonathan T. Bloom Research Analyst 3 Matthew J. Goetzinger Research Analyst 8 Robert M. Helf Research Analyst 15 Karl T. Poehls Research Analyst 5 Daniel G. Sievers Research Analyst 4 Purchase and Sale of Fund Shares:The minimum initial investment amount for all new accounts is $1,000. The subsequent investments in the Fund for existing accounts may be made with a minimum investment of $50 if purchased through the Automatic Investment Plan, $1,000 for telephone purchases and $100 for all other accounts.The Fund is closed to new investors, subject to certain conditions. You may purchase, redeem, and exchange shares of the Fund each day the New York Stock Exchange is open. You may purchase, redeem, or exchange Fund shares: through the mail (FMI Common Stock Fund,c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701); by wire transfer; by telephone at 1-800-811-5311; or through a financial intermediary. Investors who wish to purchase or redeem shares through a broker-dealer or other financial intermediary should contact the intermediary regarding the hours during which orders may be placed. Tax Information:The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account, in which case such distributions may be taxable at a later date. Payments to Broker-Dealers and Other Financial Intermediaries: If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.If made, these payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 5 MORE INFORMATION ABOUT THE FUND’S PRINCIPAL INVESTMENT STRATEGIES AND DISCLOSURE OF PORTFOLIO HOLDINGS INVESTMENT OBJECTIVES AND STRATEGIES The Fund seeks long-term capital appreciation.Although the Fund has no intention of doing so, the Fund may change its investment objective without obtaining shareholder approval. The Fund’s portfolio managers are patient investors.The Fund does not attempt to achieve its investment objectives by active and frequent trading of common stocks. NON-PRINCIPAL INVESTMENT STRATEGIES AND RISKS Temporary Investments:The Fund may, in response to adverse market, economic, political or other conditions, take temporary defensive positions.This means that the Fund will invest some or all of its assets in money market instruments (like U.S. Treasury Bills, commercial paper or repurchase agreements).The Fund will not be able to achieve its investment objective of long-term capital appreciation to the extent that it invests in money market instruments since these securities do not appreciate in value.When the Fund is not taking a temporary defensive position, it still will hold some cash and money market instruments so that it can pay its expenses, satisfy redemption requests or take advantage of investment opportunities. DISCLOSURE OF PORTFOLIO HOLDINGS The Fund’s Statement of Additional Information (“SAI”), which is incorporated by reference into this Prospectus, contains a description of the Fund’s policies and procedures regarding disclosure of its portfolio holdings. MANAGEMENT OF THE FUND Fiduciary Management, Inc. (the “Adviser”) is the investment adviser to the Fund.The Adviser’s address is: 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin53202 The Adviser has been in business since 1980 and has been the Fund’s only investment adviser.As the investment adviser to the Fund, the Adviser manages the investment portfolio for the Fund.The Adviser makes the decisions to buy and sell the investments of the Fund. Pursuant to Investment Advisory Agreements, the Adviser is entitled to receive a fee at an annual rate of 1.00% of the average daily net assets of the Fund. The Adviser may periodically waive all or a portion of its advisory fee with respect to the Fund. For the past fiscal year ended September 30, 2012, the Adviser received an advisory fee at an annual rate of the Predecessor Fund’s average daily net assets of 1.00%. 6 A discussion regarding the basis for the Board of Directors approving the Fund’s investment advisory agreement with the Adviser is available in the Fund’s semi-annual report to shareholders for the most recent period ended March 31. The Fund’s investment decisions are made by a Portfolio Management Committee (“PMC”).The investment process employed by the PMC is team-based utilizing primarily in-house, fundamental research, and the PMC as a whole, not any individual PMC member, is primarily responsible for the day-to-day management of the Fund’s portfolio. Patrick J. English, CFA, has been employed by the Adviser in various capacities since 1986, currently serving as Chief Executive Officer, Chief Investment Officer and Treasurer.John S. Brandser has been employed by the Adviser in various capacities since 1995, currently serving as President, Secretary, Chief Operating Officer and Chief Compliance Officer.Andy P. Ramer, CFA, has been employed by the Adviser since 2002 as a Research Analyst and is the Director of Research.Jonathan T. Bloom has been employed by the Adviser since 2010 as a Research Analyst; from 2008 through the spring of 2009 Mr. Bloom attended the Columbia University Graduate School of Business in New York; and from 2003 through 2007 Mr. Bloom was a gallery director and junior partner of Arader Galleries in New York.Matthew J. Goetzinger, CFA, has been employed by the Adviser since July 2004 as a Research Analyst. Robert M. Helf, CFA, has been employed by the Adviser since 1997 as a Research Analyst. Karl T. Poehls, CFA, has been employed by the Adviser since 2008 as a Research Analyst; from August 2006 to May 2008 Mr. Poehls attended Graduate School at the University of Wisconsin, Madison; and from March 2004 to August 2006, Mr. Poehls was employed as an Investment Analyst with Smith Barney, Minneapolis, Minnesota.Daniel G. Sievers has been employed by the Advisor since 2009 as a Research Analyst; from May 2008 to August 2009, Mr. Sievers was employed as an Investment Analyst with Evergreen Investments, Boston, Massachusetts; and from September 2004 to May 2008 Mr. Sievers attended Boston College. The SAI, which is incorporated by reference into this Prospectus, provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers and the portfolio managers’ ownership of shares in the Fund. THE FUND’S SHARE PRICE The price at which investors purchase shares of the Fund and at which shareholders redeem shares of the Fund is called the net asset value.The Fund normally calculates its net asset value as of the close of regular trading on the New York Stock Exchange (“NYSE”) (normally 4:00 p.m. Eastern Time) on each day the NYSE is open for trading.The NYSE is closed on most national holidays, on Good Friday, and on the weekends.The NYSE also may be closed on national days of mourning or due to natural disasters or other extraordinary events or emergencies.The Fund calculates its net asset value based on the market prices of the securities (other than money market instruments) it holds.The Fund values most money market instruments it holds, which mature in 60 days or less, at their amortized cost. If market quotations are not readily available, the Fund will value securities at their fair value as determined in good faith by the Adviser in accordance with procedures approved by the Board of Directors.The fair value of a security is the amount which the Fund might reasonably expect to receive upon a current sale.In determining fair value, the Fund’s Board considers all relevant qualitative and quantitative information available including news regarding significant market or security specific events.For securities that do not trade during NYSE hours, fair value determinations are based on analyses of market movements after the close of those securities’ 7 primary markets, and may include reviews of developments in foreign markets, the performance of U.S. securities markets, and the performance of instruments trading in U.S. markets that represent foreign securities and baskets of foreign securities.The Board may also utilize a service provided by an independent third party to assist in fair valuation of certain securities. Attempts to determine the fair value of securities introduce an element of subjectivity to the pricing of securities.As a result, the fair value of a security may differ from the last quoted price, and the Fund may not be able to sell a security at the fair value.Market quotations may not be available, for example, if trading in particular securities was halted during the day and not resumed prior to the close of trading on the NYSE.Other types of securities that the Fund may hold for which fair value pricing might be required include, but are not limited to: (a) illiquid securities; (b) securities of an issuer that has entered into a restructuring; (c) securities whose trading has been halted or suspended or primary market is closed; and (d) securities whose value has been impacted by a significant event that occurred before the close of the NYSE but after the close of the securities’ primary markets. The Fund will process purchase orders and redemption orders that it receives in good order prior to the close of regular trading on a day in which the NYSE is open at the net asset value determined later that day.The Fund will process purchase orders and redemption orders that it receives in good order after the close of regular trading at the net asset value determined at the close of regular trading on the next day the NYSE is open. A purchase, exchange or redemption order is in “good order” when the Fund or your servicing agent receives properly completed and signed documents.Servicing agents are responsible for timely transmitting any purchase, exchange and redemption orders they receive to the Fund. PURCHASING SHARES Fund Eligible Purchases Closed to New Investors The Fund is closed to new investors. Except as indicated below, only investors of the Fund on December 31, 2009, whether owning shares of record or through a processing intermediary, are eligible to purchase shares of the Fund. Exceptions include: · Participants in an employee retirement plan for which the Fund is an eligible investment alternative and whose records are maintained by a processing intermediary having an agreement with the Fund in effect on December31,2009. · Clients of a financial adviser or planner who had client assets invested in the Fund on December 31, 2009. · Employees, officers and directors of the Fund or the Adviser, and members of their immediate families (namely, spouses, siblings, parents, children and grandchildren). · Firms having an existing business relationship with the Adviser, whose investment the officers of the Fund determine, in their sole discretion, would not adversely affect the Adviser’s ability to manage the Fund effectively. The Fund reserves the right, at any time, to re-open or modify the extent to which the future sales of shares are limited. 8 How to Purchase Shares from the Fund 1. Read this Prospectus carefully. 2. Determine how much you want to invest keeping in mind the following minimums (the Fund reserves the right to waive or reduce the minimum initial investment amount for purchases made through certain retirement, benefit and pension plans)*: New accounts ● All Accounts Existing Accounts ● Dividend reinvestment No Minimum ● Automatic Investment Plan ● Telephone Purchase ● All other accounts * Servicing Agents may impose different minimums. 3. Complete the New Account Application available on our website (www.fmifunds.com), carefully following the instructions.For additional investments, complete the remittance form attached to your individual account statements.(The Fund has additional New Account Applications and remittance forms if you need them.)If you have any questions, or, if you need additional assistance when completing your application, please call the Fund’s transfer agent, U.S. Bancorp Fund Services, LLC (“USBFS”), at 1-800-811-5311. In compliance with the USA PATRIOT Act of 2001, please note that the transfer agent will verify certain information on your application as part of the Fund’s Anti-Money Laundering Program.As requested on the application, you must supply your full name, date of birth, social security number and permanent street address.The Fund may request additional information about you (which may include certain documents, such as articles of incorporation for companies) to help the transfer agent verify your identity.Permanent addresses containing only a P.O. Box will not be accepted.The Fund’s Anti-Money Laundering Program is supervised by the Fund’s Anti-Money Laundering Officer, subject to the oversight of the Board of Directors. If the Fund does not have a reasonable belief of the identity of a customer, the account will be rejected or the customer will not be allowed to perform a transaction on the account until such information is received.The Fund reserves the right to close the account within 5 business days if clarifying information/documentation is not received. 4. Make your check payable to “FMI Common Stock Fund”.All checks must be in U.S. dollars and drawn on U.S. banks.The Fund will not accept payment in cash or money order.The Fund also does not accept cashier’s checks in amounts of less than $10,000.To prevent check fraud, the Fund will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Fund is unable to accept post-dated checks, post-dated on-line bill paychecks, or any conditional order or payment.USBFS, the Fund’s transfer agent, will charge a $25 fee against a shareholder’s account for any payment returned to the transfer agent.The shareholder will also be responsible for any losses suffered by the Fund as a result. 9 5. Send the application and check to: BY FIRST CLASS MAIL FMI Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI53201-0701 BY OVERNIGHT DELIVERY SERVICE OR REGISTERED MAIL FMI Funds c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, WI53202-5207 Please do not mail letters by overnight delivery service or registered mail to the Post Office Box address.The Fund does not consider the U.S. Postal Service or other independent delivery services to be their agents.Therefore, deposit in the mail or with such services, or receipt at the U.S. Bancorp Fund Services, LLC post office box of purchase orders or redemption requests does not constitute receipt by the transfer agent or the Fund. 6. You may purchase shares by wire transfer. Initial Investment by Wire – If you wish to open an account by wire, you must call 1-800-811-5311 or 1-414-765-4124 before you wire funds in order to make arrangements with a telephone service representative to submit your completed application via mail, overnight delivery, or facsimile.Upon receipt of your completed application, your account will be established and a service representative will contact you within 24 hours to provide an account number and wiring instructions.You may then contact your bank to initiate the wire using the instructions you were given. Subsequent Investments by Wire – You must call 1-800-811-5311 or 1-414-765-4124 before you wire funds in order to advise the transfer agent of your intent to wire funds.This will ensure prompt and accurate credit upon receipt of your wire. Wire Information: You should transmit funds by wire to: U.S. Bank, N.A. 777 East Wisconsin Avenue Milwaukee, WI53202 ABA #075000022 For credit to: U.S. Bancorp Fund Services, LLC Account #112-952-137 For further credit to: FMI Common Stock Fund (shareholder registration) (shareholder account number) Please remember that U.S. Bank, N.A. must receive your wired funds prior to the close of regular trading on the NYSE for you to receive same day pricing.The Fund and U.S. Bank, 10 N.A. are not responsible for the consequences of delays resulting from the banking or Federal Reserve Wire system, or from incomplete wiring instructions. Purchasing Shares from Broker-dealers, Financial Institutions and Others Some broker-dealers may sell shares of the Fund.These broker-dealers may charge investors a fee either at the time of purchase or redemption.The fee, if charged, is retained by the broker-dealer and not remitted to the Fund or the Adviser.Some broker-dealers may purchase and redeem shares on a three-day settlement basis. The Fund may enter into agreements with broker-dealers, financial institutions or other service providers (“Servicing Agents”) that may include the Fund as an investment alternative in the programs they offer or administer.Servicing Agents may: · Become shareholders of record of the Fund.This means all requests to purchase additional shares and all redemption requests must be sent through the Servicing Agent.This also means that purchases made through Servicing Agents may not be subject to the Fund’s minimum purchase requirements. · Use procedures and impose restrictions that may be in addition to, or different from, those applicable to investors purchasing shares directly from the Fund. · Charge fees to their customers for the services they provide them.Also, the Fund and/or the Adviser may pay fees to Servicing Agents to compensate them for the services they provide their customers. · Be allowed to purchase shares by telephone with payment to follow the next day.If the telephone purchase is made prior to the close of regular trading on the NYSE, it will receive same day pricing. · Be authorized to receive purchase orders on the Fund’s behalf (and designate other Servicing Agents to accept purchase orders on the Fund’s behalf).If the Fund has entered into an agreement with a Servicing Agent pursuant to which the Servicing Agent (or its designee) has been authorized to accept purchase orders on the Fund’s behalf, then all purchase orders received in good order by the Servicing Agent (or its designee) before 4:00 p.m. Eastern Time will receive that day’s net asset value, and all purchase orders received in good order by the Servicing Agent (or its designee) after 4:00 p.m. Eastern Time will receive the next day’s net asset value. If you decide to purchase shares through Servicing Agents, please carefully review the program materials provided to you by the Servicing Agent because particular Servicing Agents may adopt policies or procedures that are separate from those described in this Prospectus.Investors purchasing or redeeming through a Servicing Agent need to check with the Servicing Agent to determine whether the Servicing Agent has entered into an agreement with the Fund.When you purchase shares of the Fund through a Servicing Agent, it is the responsibility of the Servicing Agent to place your order with the Fund on a timely basis.If the Servicing Agent does not place the order on a timely basis, or if it does not pay the purchase price to the Fund within the period specified in its agreement with the Fund, the Servicing Agent may be held liable for any resulting fees or losses. Telephone Purchases Unless you declined telephone options on the account application, you may make subsequent investments by telephone directly from a bank checking or savings account. Only bank accounts 11 held at domestic financial institutions that are Automated Clearing House (“ACH”) members may be used for telephone transactions. The telephone purchase option may not be used for initial purchases of the Fund’s shares, but may be used for subsequent purchases, including by IRA shareholders.Telephone purchases must be in amounts of $1,000 or more, however, the Adviser reserves the right to waive the minimum telephone purchase amount for certain accounts.IRA shareholders are not subject to the $1,000 minimum telephone purchase amount restriction.To have Fund shares purchased at the net asset value determined at the close of regular trading on a given date, USBFS must receive your purchase order prior to the close of regular trading on such date.Most transfers are completed within one business day.Telephone purchases may be made by calling 1-800-811-5311.Once a telephone transaction has been placed, it cannot be canceled or modified. If you currently do not have the telephone purchase option, you may write to USBFS requesting the telephone purchase option.This option will become effective approximately 15 business days after the application form is received by the Fund’s transfer agent, USBFS.The Telephone Option form is also available on our website (www.fmifunds.com).You may be required to provide a signature(s) guarantee or other acceptable signature verification.If an account has more than one owner or authorized person, the Fund will accept telephone instructions from any one owner or authorized person. Other Information about Purchasing Shares of the Fund The Fund may reject any New Account Application for any reason.The Fund will not accept initial purchase orders made by telephone, unless they are from a Servicing Agent which has an agreement with the Fund. Shares of the Fund have not been registered for sale outside of the United States.The Fund generally does not sell shares to investors residing outside of the United States, even if they are U.S. citizens or lawful permanent residents, except to investors with U.S. military APO or FPO addresses. The Fund will not issue certificates evidencing shares purchased.The Fund will send investors a written confirmation for all purchases of shares. The Fund offers an automatic investment plan allowing shareholders to make subsequent purchases on a regular and convenient basis.The Fund also offers the following retirement plans: · Traditional IRA · Roth IRA · Coverdell Education Savings Account · SEP-IRA · Simple IRA Investors can obtain further information about the automatic investment plan and the retirement plans by calling the Fund at 1-800-811-5311.The Fund recommends that investors consult with a competent financial and tax advisor regarding the retirement plans before investing through them. 12 Address Changes To change the address on your account, call the Fund at 1-800-811-5311.Any written redemption requests received within 30 days after an address change must be accompanied by a signature guarantee. No telephone redemptions will be allowed within 30 days of an address change. Householding To reduce expenses, we generally mail only one copy of the Fund’s prospectus and each annual and semi-annual report to those addresses shared by two or more accounts.If you wish to receive individual copies of these documents, please call the Fund at 1-800-811-5311.Individual copies will be sent upon request. REDEEMING SHARES How to Redeem (Sell) Shares by Mail 1. Prepare a letter of instruction containing: · account number(s) and name of the FMI Common Stock Fund · the amount of money or number of shares being redeemed · the name(s) on the account · daytime phone number · additional information that the Fund may require for redemptions by corporations, executors, administrators, trustees, guardians, or others who hold shares in a fiduciary or representative capacity.Please contact the Fund, in advance, at 1-800-811-5311 if you have any questions. 2. Sign the letter of instruction exactly as the shares are registered.Joint ownership accounts must be signed by all owners. 3. Have the signatures guaranteed by a commercial bank or trust company in the United States, a member firm of the NYSE or other eligible guarantor institution in the following situations: · When the redemption proceeds are payable or sent to any person, address or bank account not on record. · If a change of address was received by USBFS within the last 30 days. · If ownership on an account is being changed. In addition to the situations described above, the Fund and/or the transfer agent reserve the right to require a signature guarantee in other instances based on the circumstances relative to the particular situation. A notarized signature is not an acceptable substitute for a signature guarantee. The Fund may waive the signature guarantee requirement in certain circumstances. Non-financial transactions, including establishing or modifying certain services on an account, may require a signature guarantee, a signature verification from a Signature Validation 13 Program (“SVP”) member, or other acceptable form of authentication from a financial institution source. You can get a signature guarantee or SVP stamp from most banks, credit unions, federal savings and loan associations, or securities dealers, but not from a notary public. 4. Send the letter of instruction to: BY FIRST CLASS MAIL FMI Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI53201-0701 BY OVERNIGHT DELIVERY SERVICE OR REGISTERED MAIL FMI Funds c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, WI53202-5207 Please do not mail letters by overnight delivery service or registered mail to the Post Office Box address. The Fund does not consider the U.S. Postal Service or other independent delivery services to be their agent.Therefore, deposit in the mail or with such services, or receipt at the U.S. Bancorp Fund Services, LLC post office box of purchase orders or redemption requests does not constitute receipt by the transfer agent or the Fund. How to Redeem (Sell) Shares by Telephone 1. The telephone redemption option will automatically be established on your account unless declined on the original account application.If you declined this option and would like to add it at a later date, you should write to USBFS requesting the telephone option.When you do so, please sign the request exactly as your account is registered.You may be required to provide a signature(s) guarantee or other acceptable signature verification.If an account has more than one owner or authorized person, the Fund will accept telephone instructions from any one owner or authorized person. 2. Shares held in individual retirement accounts may be redeemed by telephone.You will be asked whether or not to withhold taxes from any distribution. 3. Assemble the same information that you would include in the letter of instruction for a written redemption request. 4. Call USBFS at 1-800-811-5311.Please do not call the Adviser. Redemption requests received in good order before 4:00 p.m. Eastern Time will receive that day’s net asset value, and redemption requests received after 4:00 p.m. Eastern Time will receive the next day’s net asset value. (The maximum redemption allowed by telephone is $50,000; the minimum redemption allowed by telephone is $500, however, the Adviser reserves the right to waive the maximum redemption amount for certain accounts, such as omnibus or certain retirement plan accounts.)Once a telephone transaction has been placed, it cannot be canceled or modified. 14 How to Redeem (Sell) Shares through Servicing Agents If your shares are held by a Servicing Agent, you must redeem your shares through the Servicing Agent.Contact the Servicing Agent for instructions on how to do so.Servicing Agents may charge you a fee for this service. Redemption Price The redemption price per share you receive for redemption requests is the next determined net asset value after: · USBFS receives your written request in good order with all required information and documents as necessary.Shareholders should contact USBFS for further information concerning documentation required for redemption of Fund shares for certain account types. · USBFS receives your authorized telephone request in good order with all required information. · If the Fund has entered into an agreement with a Servicing Agent pursuant to which the Servicing Agent (or its designee) has been authorized to receive redemption requests on behalf of the Fund, then all redemption requests received in good order by the Servicing Agent (or its designee) before 4:00 p.m. Eastern Time will receive that day’s net asset value, and all redemption requests received in good order by the Servicing Agent (or its designee) after 4:00 p.m. Eastern Time will receive the next day’s net asset value. Payment of Redemption Proceeds · USBFS will normally send redemption proceeds no later than the seventh day after it receives the request, along with all required information. · If you request in the letter of instruction, USBFS will transfer the redemption proceeds to your designated bank account by either Electronic Funds Transfer (“EFT”) or wire.Proceeds sent via an EFT generally take 2 to 3 business days to reach the shareholder’s account whereas USBFS generally wires redemption proceeds on the business day following the calculation of the redemption price.USBFS currently charges $15 for each wire redemption but does not charge a fee for EFTs. · Those shareholders who redeem shares through Servicing Agents will receive their redemption proceeds in accordance with the procedures established by the Servicing Agent. Other Redemption Considerations When redeeming shares of the Fund, shareholders should consider the following: · The redemption may result in a taxable gain. · Shareholders who redeem shares held in an IRA must indicate on their redemption request whether or not to withhold federal income taxes.If not so indicated, these redemptions, as well as redemptions of other retirement plans not involving a direct rollover to an eligible plan, will be subject to federal income tax withholding. · As permitted by the Investment Company Act, the Fund may delay the payment of redemption proceeds for up to seven days in all cases.In addition, the Fund can suspend redemptions and/or postpone payments of redemption proceeds beyond seven days at times when the NYSE is closed or during emergency circumstances as determined by the Securities and Exchange Commission (the “SEC”). 15 · If you purchased shares by check or by EFT, the Fund may delay the payment of redemption proceeds until they are reasonably satisfied the check and/or transfer of funds has cleared (which may take up to 15 days from the date of purchase). · Unless previously authorized on the account, USBFS will transfer the redemption proceeds by EFT or by wire only if the shareholder has sent in a written request with signatures guaranteed. · Redemption proceeds will be sent to the USBFS address of record.USBFS will send the proceeds of a redemption to an address or account other than that shown on its records only if the shareholder has sent in a written request with signatures guaranteed. · The Fund reserves the right to refuse a telephone redemption request if they believe it is advisable to do so.Both the Fund and USBFS may modify or terminate their procedures for telephone redemptions at any time.Neither the Fund nor USBFS will be liable for following instructions for telephone redemption transactions that they reasonably believe to be genuine, provided they use reasonable procedures to confirm the genuineness of the telephone instructions.They may be liable for unauthorized transactions if they fail to follow such procedures.These procedures include requiring some form of personal identification prior to acting upon the telephone instructions and recording all telephone calls.During periods of substantial economic or market change, you may find telephone redemptions difficult to implement and may encounter higher than usual call waits. Telephone trades must be received by or prior to market close.Please allow sufficient time to place your telephone transaction. If a Servicing Agent or shareholder cannot contact USBFS by telephone, they should make a redemption request in writing in the manner described earlier. · If your account balance falls below $1,000 because you redeem or exchange shares, the Fund reserves the right to notify you to make additional investments within 60 days so that your account balance is $1,000 or more.If you do not, the Fund may close your account and mail the redemption proceeds to you. · While the Fund generally pays redemption requests in cash, the Fund reserves the right to pay redemption requests “in kind.”This means that the Fund may pay redemption requests entirely or partially with liquid securities rather than cash.Shareholders who receive a redemption “in kind” may incur costs upon the subsequent disposition of such securities. MARKET TIMING PROCEDURES Frequent purchases and redemptions of Fund shares by a shareholder may harm other Fund shareholders by interfering with the efficient management of the Fund’s portfolio, increasing brokerage and administrative costs, and potentially diluting the value of their shares.Notwithstanding the foregoing, the Fund’s Board of Directors has determined not to adopt policies and procedures that discourage frequent purchases and redemptions of Fund shares because the Fund has not experienced frequent purchases and redemptions of Fund shares that have been disruptive to the Fund. The officers of the Fund receive reports on a regular basis as to purchases and redemptions of Fund shares and review these reports to determine if there is any unusual trading in Fund shares.The officers of the Fund will report to the Board of Directors any such unusual trading in Fund shares that is disruptive to the Fund.In such event, the Fund’s Board of Directors may reconsider their decision not to adopt policies and procedures. 16 EXCHANGING SHARES Shares of the Fund may be exchanged for shares of: · FMI Large Cap Fund · FMI International Fund · First American Prime Obligations Fund at the relative net asset values.FMI Large Cap Fund and FMI International Fund are mutual funds advised by the Adviser offered in a separate prospectus.Please read the other prospectus to determine eligibility to exchange into the FMI Large Cap Fund and FMI International Fund.An affiliate of USBFS advises the First American Prime Obligations Fund.This is a money market mutual fund offered to respond to changes in your goals or market conditions.Neither USBFS nor First American Prime Obligations Fund is affiliated with the Fund nor the Adviser.You may have a taxable gain or loss as a result of an exchange because the Internal Revenue Code treats an exchange as a sale of shares.The registration of both the account from which the exchange is being made and the account to which the exchange is being made must be identical.Exchanges may be authorized by telephone unless the option was declined on the account application. How to Exchange Shares 1. Read this Prospectus (and the current prospectus for the fund for which shares are to be exchanged) carefully. 2. Determine the number of shares you want to exchange keeping in mind that exchanges to open a new account are subject to a $1,000 minimum ($2,500 with regard to the FMI International Fund and the First American Prime Obligations Fund). 3. Write to FMI Funds, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701. Once a telephone transaction has been placed, it cannot be canceled or modified. Call the transfer agent at 1-800-811-5311 to obtain the necessary exchange authorization forms and any one of the following Prospectuses: (a) First American Prime Obligations Fund, (b) the FMI Large Cap Fund, or (c) the FMI International Fund.This exchange privilege does not constitute an offering or recommendation on the part of the FMI funds or the Adviser of an investment in any of the foregoing mutual funds. DIVIDENDS, DISTRIBUTIONS AND TAXES The Fund distributes substantially all of its net investment income and substantially all of its capital gains annually. As long as the Fund meets the requirements of a regulated investment company, which is its intent, it pays no federal income tax on the earnings it distributes to shareholders. You have four distribution options: · All Reinvestment Option – Both dividend and capital gains distributions will be reinvested in additional Fund shares. · Distribution Only Reinvestment Option – Dividends will be paid in cash and capital gains distributions will be reinvested in additional Fund shares. 17 · Dividend Only Reinvestment Option – Dividends will be reinvested in additional Fund shares and capital gains distributions will be paid in cash. · All Cash Option – Both dividend and capital gains distributions will be paid in cash. You may make this election on the New Account Application.You may change your election by writing to USBFS or by calling 1-800-811-5311. If you elect to receive dividends and distributions in cash, and your dividend or distribution check is returned to the Fund as undeliverable or remains uncashed for six months, the Fund reserves the right to reinvest such dividends or distributions and all future dividends and distributions payable to you in additional Fund shares at the Fund’s then current net asset value.No interest will accrue on amounts represented by uncashed distribution or redemption checks. The Fund’s distributions, whether received in cash or additional shares of the Fund, may be subject to federal, state, and local income tax.These distributions may be taxed as ordinary income, dividend income, or capital gains (which may be taxed at different rates depending on the length of time the Fund holds the assets generating the capital gains).The Fund expects that its distributions generally will consist primarily of long-term capital gains.Distributions of net long-term capital gain are subject to tax as long-term capital gain regardless of the length of time you have held Fund shares. If you purchase shares at a time when the Fund has recognized income or capital gains which have not yet been distributed, the subsequent distribution may result in taxable income to you even though such distribution may be, for you, the economic equivalent of a return of capital. The Fund will notify you of the tax status of ordinary income distributions and capital gain distributions after the end of each calendar year. You will generally recognize taxable gain or loss on a redemption of shares in an amount equal to the difference between the amount received and your tax basis in such shares. This gain or loss will generally be capital and will be long-term capital gain or loss if the shares were held for more than one year. Any loss recognized by a shareholder upon a taxable disposition of shares held for six months or less will be treated as a long-term capital loss to the extent of any capital gain dividends received with respect to such shares. A loss realized on the disposition of shares of the Fund will be disallowed to the extent identical (or substantially identical) shares are acquired in a 61-day period beginning 30 days before and ending 30 days after the date of such disposition. In that event, the basis of the replacement shares of the Fund will be adjusted to reflect the disallowed loss. You should be aware that an exchange of shares in the Fund for shares in other Funds is treated for federal income tax purposes as a sale and a purchase of shares, which may result in recognition of a gain or loss and be subject to federal income. Federal law requires a mutual fund company to report its shareholders’ cost basis, gain/loss, and holding period with respect to “covered shares” of the mutual fund to the Internal Revenue Service on the shareholders’ Consolidated Form 1099s when the “covered” shares are sold. Covered shares are any fund and/or dividend reinvestment plan shares acquired on or after January1, 2012. The Fund has chosen average cost as their standing (default) tax lot identification method for all shareholders, which means this is the method the Fund will use to determine which specific shares are deemed to be sold when there are multiple purchases on different dates at differing net asset values, and the entire position is not sold at one time. The Fund’s standing tax lot identification method is the method it will use to report the sale of covered shares on your Consolidated Form 1099 if you do not select a specific tax lot identification method. You may choose a method other than the Fund’s standing method at the time of your purchase or upon the sale of covered shares. 18 The cost basis method a shareholder elects may not be changed with respect to a redemption of shares after the settlement date of the redemption. Fund shareholders should consult with their tax advisors to determine the best IRS-accepted cost basis method for their tax situation and to obtain more information about how the new cost basis reporting rules apply to them. For those securities defined as “covered” under current IRS cost basis tax reporting regulations, the Fund is responsible for maintaining accurate cost basis and tax lot information for tax reporting purposes. The Fund is not responsible for the reliability or accuracy of the information for those securities that are not “covered.” If you hold shares in the Fund through a broker (or another nominee), please contact that broker (or nominee) with respect to the reporting of cost basis and available elections for your account. The preceding discussion is meant to be only a general summary of the potential federal income tax consequences of an investment in the Fund by U.S. shareholders.The SAI contains a more detailed summary of federal tax rules that apply to the Fund and its shareholders.This summary is not intended to be and should not be construed to be legal or tax advice to any current holder of the shares of the Fund. Legislative, judicial, or administrative action may change the tax rules that apply to the Fund or its shareholders and any such change may be retroactive.You should consult your tax advisers to determine the federal, state, local, and non-U.S. tax consequences of owning Fund shares. INDEX DESCRIPTIONS Standard & Poor’s 500 Index The Standard & Poor’s 500 Index consists of 500 selected common stocks, most of which are listed on the NYSE.The Standard & Poor’s Ratings Group designates the stocks to be included in the Index on a statistical basis. A particular stock’s weighting in the Index is based on its relative total market value (namely, its market price per share times the number of shares outstanding.) Stocks may be added or deleted from the Index from time to time. A direct investment in an index is not possible. Russell 2000 Index The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which comprises the 3,000 largest U.S. companies based on total market capitalization.A direct investment in an index is not possible. Morgan Stanley Capital International Europe, Australasia and Far East Index The Morgan Stanley Capital International Europe, Australasia and Far East Index (“MSCI EAFE”) is an unmanaged index composed of securities of 22 developed market country indices, excluding the U.S. and Canada.The MSCI EAFE Index is a recognized international index and is weighted by market capitalization.A direct investment in an index is not possible. 19 FINANCIAL HIGHLIGHTS The financial highlights tables are intended to help you understand the Fund’s financial performance for the past five years.Such financial information presented for the Fund is that of the Predecessor Fund. The Fund is the accounting successor to the Predecessor Fund as a result of the reorganization of the Predecessor Fund into the Fund on [●][●], 2013.The Fund has adopted the Financial Statements of the Predecessor Fund. Certain information reflects financial results for a single Fund share.The total returns in the table represent the rate that an investor would have earned on an investment in the Fund (assuming reinvestment of all dividends and distributions).This information has been audited by PricewaterhouseCoopers LLP, whose report, along with the Fund’s financial statements, are included in the Annual Report, which is available upon request. FMI Common Stock Fund Years Ended September 30, PER SHARE OPERATING PERFORMANCE: Net asset value, beginning of year $[●] Income from investment operations: Net investment income (loss) [●] (0.00)* Net realized and unrealized gains (loss) on investments [●] Total from investment operations [●] Less distributions: Distributions from net investment income ([●]) ─ Distributions from net realized gains ([●]) Total from distributions ([●]) Net asset value, end of year $[●] TOTAL RETURN [●]% 22.38% 2.03% 9.30% 6.04% RATIOS/SUPPLEMENTAL DATA: Net assets, end of year (in 000’s $) [●] Ratio of expenses to average net assets [●]% 1.20% 1.21% 1.24% 1.26% Ratio of net investment income (loss) to average net assets [●]% 0.38% 0.13% (0.01%) 0.32% Portfolio turnover rate [●]% 43% 26% 30% 35% * Amount less than $0.005 per share. 20 Not part of the Prospectus FMI Funds PRIVACY POLICY We collect the following nonpublic personal information about you: · Information we receive from you on or in applications or other forms, correspondence or conversations. · Information about your transactions with us, our affiliates, or others. We do not disclose any nonpublic personal information about our current or former shareholders to anyone, except as permitted by law.For example, we are permitted by law to disclose all of the information we collect, as described above, to our transfer agent to process your transactions.Furthermore, we restrict access to your nonpublic personal information to those persons who require such information to provide products or services to you.We maintain physical, electronic and procedural safeguards that comply with federal standards to guard your nonpublic personal information. In the event that you hold shares of the Fund through a financial intermediary, including, but not limited to, a broker-dealer, bank or trust company, the privacy policy of your financial intermediary may govern how your nonpublic personal information would be shared with nonaffiliated third parties. To learn more about the FMI Common Stock Fund, you may want to read the Fund’s SAI which contains additional information about the Fund.The Fund has incorporated by reference its SAI into this Prospectus.This means that you should consider the contents of the Fund’s SAI to be part of the Prospectus. You also may learn more about the Fund’s investments by reading the Fund’s annual and semi-annual reports to shareholders.The annual report includes a discussion of the market conditions and investment strategies that significantly affected the performance of the Fund during its last fiscal year. The SAI and the annual and semi-annual reports are all available to shareholders and prospective investors without charge, by calling USBFS at 1-800-811-5311 or by visiting the Fund’s website (http://www.fmifunds.com). Prospective investors and shareholders who have questions about the Fund may also call the following number or write to the following address. FMI Funds 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin 53202 1-800-811-5311 www.fmifunds.com The general public can review and copy information about the Fund (including the SAI) at the SEC’s Public Reference Room in Washington, D.C.(Please call 1-202-551-8090 for information on the operations of the Public Reference Room.)Reports and other information about the Fund are also available on the EDGAR Database at the SEC’s Internet site at http://www.sec.gov and copies of this information may be obtained, upon payment of a duplicating fee, by electronic request at the following E-mail address:publicinfo@sec.gov, or by writing to:Public Reference Section, Securities and Exchange Commission, Washington, D.C. 20549-1520. Investment Company Act File No. 811-07831 P R O S P E C T U S [●][●], 2013 FMI Common Stock Fund (Ticker Symbol: [●]) NO-LOAD MUTUAL FUND Subject to Completion-Dated September 20, 2013 The information in this Statement of Additional Information is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Statement of Additional Information is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. STATEMENT OF ADDITIONAL INFORMATION September [●][●], 2013 FMI FUNDS, INC. 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin53202 FMI Common Stock Fund (Ticker: [●]) This Statement of Additional Information is not a prospectus and should be read in conjunction with the Prospectus of FMI Funds, Inc. dated September [●][●], 2013.Requests for copies of the Prospectus should be made by writing to FMI Funds, Inc., c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53202, or by calling 1-800-811-5311.The Prospectus is also available on our website (www.fmifunds.com). The following financial statements are incorporated by reference to the Annual Report, dated September 30, 2013, of FMI Common Stock Fund, Inc. (File No. 811-03235) as filed with the Securities and Exchange Commission on Form N-CSR on [●][●], 2013: Schedule of Investments Statement of Assets and Liabilities Statement of Operations Statements of Changes in Net Assets Financial Highlights Notes to Financial Statements Report of Independent Registered Public Accounting Firm Shareholders may obtain a copy of the Annual Report, without charge, by calling 1-800-811-5311. FMI FUNDS, INC. Table of Contents Page No. FUND HISTORY AND CLASSIFICATION 1 INVESTMENT RESTRICTIONS 1 INVESTMENT CONSIDERATIONS 2 DISCLOSURE OF PORTFOLIO HOLDINGS 7 DIRECTORS AND OFFICERS OF THE CORPORATION 9 PRINCIPAL SHAREHOLDERS AND CONTROL PERSONS 15 INVESTMENT ADVISER, PORTFOLIO MANAGEMENT COMMITTEE AND ADMINISTRATOR 16 DETERMINATION OF NET ASSET VALUE 20 DISTRIBUTION OF SHARES 21 DISTRIBUTOR 21 AUTOMATIC INVESTMENT PLAN 21 REDEMPTION OF SHARES 22 EXCHANGE PRIVILEGE 22 SYSTEMATIC WITHDRAWAL PLAN 23 ALLOCATION OF PORTFOLIO BROKERAGE 24 CUSTODIAN 25 TAXES 25 SHAREHOLDER MEETINGS 28 CAPITAL STRUCTURE 29 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 30 DESCRIPTION OF SECURITIES RATINGS 30 No person has been authorized to give any information or to make any representations other than those contained in this Statement of Additional Information and the Prospectus dated [●][●], 2013 and, if given or made, such information or representations may not be relied upon as having been authorized by FMI Funds, Inc. This Statement of Additional Information does not constitute an offer to sell securities. FUND HISTORY AND CLASSIFICATION FMI Funds, Inc., a Maryland corporation incorporated on September 5, 1996 (the “Corporation”), is an open-end, management investment company consisting of two diversified portfolios, FMI Focus Fund and FMI Common Stock Fund, and two non-diversified portfolios, FMI Large Cap Fund and FMI International Fund.This SAI pertains solely to the FMI Common Stock Fund (the “Fund”). The Fund is registered under the Investment Company Act of 1940, as amended (the “1940 Act”). The Fund became effective on [●][●], 2013 and is the successor in interest to another fund (the “Predecessor Fund”) having the same name and investment objective that was included as a series of another investment company, FMI Common Stock Fund, Inc., that was also advised by the Fund’s investment adviser, Fiduciary Management, Inc.Effective as of the close of business on [●][●], 2013, the assets and liabilities of the Predecessor Fund were transferred to the Fund. INVESTMENT RESTRICTIONS The Fund has adopted the following investment restrictions which are matters of fundamental policy and cannot be changed without approval of the holders of the lesser of:(i)67% of the Fund’s shares present or represented at a shareholders’ meeting at which the holders of more than 50% of such shares are present or represented; or (ii)more than 50% of the outstanding shares of the Fund. 1.The Fund will not issue senior securities, except as permitted under paragraph 2 below or as permitted under the 1940 Act. 2.The Fund will not borrow money, except as permitted under the 1940 Act. 3.The Fund will not pledge, mortgage, hypothecate or otherwise encumber any of its assets, except to secure permitted borrowings. 4.The Fund will not purchase or sell commodities, except as permitted by the 1940 Act. 5.The Fund will not make loans except as permitted under the 1940 Act. 6.The Fund will not purchase or sell real estate (although it may purchase securities secured by real estate or interests therein, or securities issued by companies which invest in real estate or interests therein). 7.The Fund will not act as an underwriter or distributor of securities other than shares of the International Fund (except to the extent that the International Fund may be deemed to be an underwriter within the meaning of the Securities Act of 1933, as amended (the “Securities Act”), in the disposition of restricted securities). 1 8.The Fund will not invest 25% or more of its total assets at the time of purchase in any securities of issuers in one industry.United States (sometimes referred to as “U.S.”) government securities are excluded from this restriction. The Fund has adopted certain other investment restrictions which are not fundamental policies and which may be changed by the Corporation’s Board of Directors without shareholder approval.These additional restrictions are as follows: 1.The Fund will not invest more than 15% of the value of its net assets in illiquid securities. 2.In accordance with the requirements of Rule 35d-1 under the 1940 Act, it is a non-fundamental policy of the Fund to normally invest at least 80% of the value of its net assets in the particular type of investments suggested by the Fund’s name.This non-fundamental policy may be changed without shareholder approval.If the Corporation’s Board of Directors determines to change this non-fundamental policy for the Fund, the Fund will provide 60 days prior written notice to the shareholders before implementing the change of policy.Any such notice will be provided in plain English in a separate written document containing the following prominent statement in bold face type:“Important Notice Regarding Change in Investment Policy.”If the notice is included with other communications to shareholders, the aforementioned statement will also be included on the envelope in which the notice is delivered. The aforementioned percentage restrictions on investment or utilization of assets refer to the percentage at the time an investment is made, except for those percentage restrictions relating to bank borrowings, issuing senior securities and illiquid securities.If these restrictions (except for those percentage restrictions relating to bank borrowings, issuing senior securities and illiquid securities) are adhered to at the time an investment is made, and such percentage subsequently changes as a result of changing market values or some similar event, no violation of the Fund’s fundamental restrictions will be deemed to have occurred. INVESTMENT CONSIDERATIONS The Fund’s prospectus describes its principal investment strategies and risks.This section expands upon that discussion and also describes non-principal investment strategies and risks. The Fund invests mainly in common stocks of small- to mid-capitalization companies traded on a national securities exchange or on a national securities association, including common stocks of foreign companies traded as American Depositary Receipts.However when the Fund’s investment adviser, Fiduciary Management, Inc. (the “Adviser”), believes that securities other than common stocks offer opportunity for long-term capital appreciation, the Fund may invest in publicly distributed debt securities, preferred stocks, particularly those which are convertible into or carry rights to acquire common stocks, and warrants.The percentage limitations set forth in this section on investment considerations are not fundamental policies and may be changed without shareholder approval. 2 Investment Grade Investments The Fund may invest in publicly distributed debt securities and nonconvertible preferred stocks which offer an opportunity for growth of capital during periods of declining interest rates, when the market value of such securities in general increases.The Fund will invest in debt securities rated at the time of purchase “Baa3” or better by Moody’s Investors Service, Inc. (“Moody’s”), or “BBB-” or better by Standard & Poor’s Rating Service (“Standard & Poor’s”).The Fund may invest in securities with equivalent ratings from another nationally recognized rating agency and non-rated issues that are determined by the Adviser to have financial characteristics that are comparable and that are otherwise similar in quality to the rated issues it purchases.If a security is downgraded below “Baa3” or “BBB-”, the Adviser will consider whether to dispose of the security. Investors should be aware that ratings are relative and subjective and are not absolute standards of quality.A description of the foregoing ratings is set forth in “Description of Securities Ratings.”Although “Baa3” and “BBB-” rated securities are investment grade, they may have speculative characteristics. The principal risks associated with investments in debt securities are interest rate risk and credit risk.Interest rate risk reflects the principle that, in general, the value of debt securities rises when interest rates fall and falls when interest rates rise.Longer-term obligations are usually more sensitive to interest rate changes than shorter-term obligations.Credit risk is the risk that the issuers of debt securities held by the Fund may not be able to make interest or principal payments.Even if these issuers are able to make interest or principal payments, they may suffer adverse changes in financial condition that would lower the credit quality of the security leading to greater volatility in the price of the security. Preferred Stocks The Fund may invest in preferred stocks, both convertible and nonconvertible.Preferred stocks have a preference over common stocks in liquidation (and generally dividends as well) but are subordinated to the liabilities of the issuer in all respects.As a general rule, the market value of preferred stock with a fixed dividend rate and no conversion element varies inversely with interest rates and perceived credit risks (namely, the value of the nonconvertible preferred stock rises when interest rates fall and falls when interest rates rise), while the market price of convertible preferred stock generally also reflects some element of conversion value.Because preferred stock is junior to debt securities and other obligations of the issuer, deterioration in the credit quality of the issuer will cause greater changes in the value of a preferred stock than in a more senior debt security with similarly stated yield characteristics.Unlike interest payments on debt securities, preferred stock dividends are payable only if declared by the issuer’s board of directors.Preferred stock also may be subject to optional or mandatory redemption provisions. The value of a company’s preferred stock (like its common stock) may fall as a result of factors relating directly to that company’s products or services or due to factors affecting companies in the same industry or in a number of different industries.The value of preferred stock also may be affected by changes in financial markets that are relatively unrelated to the 3 company or its industry, such as changes in interest rates or currency exchange rates.In addition, a company’s preferred stock generally pays dividends only after the company makes required payments to holders of its bonds and other debt.For this reason, the value of the preferred stock usually will react more strongly than bonds and other debt to actual or perceived changes in the company’s financial condition or prospects.Preferred stocks of smaller companies may be more vulnerable to adverse developments than those of larger companies. Because the claim on an issuer’s earnings represented by preferred stocks may become disproportionately large when interest rates fall below the rate payable on the securities or for other reasons, the issuer may redeem preferred stocks, generally after an initial period of call protection in which the stock is not redeemable.Thus, in declining interest rate environments in particular, the Fund’s holdings of higher dividend-paying preferred stocks may be reduced and the Fund may be unable to acquire securities paying comparable rates with the redemption proceeds. Warrants The Fund may invest in warrants.Warrants are pure speculation in that they have no voting rights, pay no dividends and have no rights with respect to the assets of the corporation issuing them.Warrants are options to purchase equity securities at a specific price valid for a specific period of time.They do not represent ownership of the securities, but only the right to buy them.Warrants involve the risk that the Fund could lose the purchase value of the warrant if the warrant is not exercised or sold prior to its expiration.They also involve the risk that the effective price paid for the warrant added to the subscription price of the related security may be greater than the value of the subscribed security’s market price. Foreign Securities The Fund may invest in securities of foreign issuers traded on a foreign securities exchange or in American Depositary Receipts (“ADRs”) of such issuers, but will limit its investments in such securities to 30% of its net assets.The Fund may invest in foreign securities traded on a national securities exchange or listed on an automated quotation system sponsored by a national securities association, and such investments are not subject to the 30% limitation.Such investments may involve risks which are in addition to the usual risks inherent in domestic investments. Investments in foreign securities may offer potential benefits not available from investments solely in United States (sometimes referred to as “U.S.”) dollar-denominated or quoted securities of domestic issuers.Such benefits may include the opportunity to invest in foreign issuers that appear, in the opinion of the Adviser, to offer the potential for better long-term growth of capital and income than investments in U.S. securities, the opportunity to invest in foreign countries with economic policies or business cycles different from those of the United States and the opportunity to reduce fluctuations in portfolio value by taking advantage of foreign securities markets that do not necessarily move in a manner parallel to U.S. markets.Investing in the securities of foreign issuers also involves, however, certain special risks, 4 including those set forth below, which are not typically associated with investing in U.S. dollar-denominated securities or quoted securities of U.S. issuers. The value of the Fund’s foreign investments may be significantly affected by changes in currency exchange rates and the Fund may incur costs in converting securities denominated in foreign currencies to U.S. dollars.In many countries, there is less publicly available information about issuers than is available in the reports and ratings published about companies in the United States.Additionally, foreign companies are not subject to uniform accounting, auditing and financial reporting standards.Dividends and interest on foreign securities may be subject to foreign withholding taxes, which would reduce the Fund’s income without providing a tax credit for the Fund’s shareholders.Although the Fund intends to invest in securities of foreign issuers domiciled in nations which the Adviser considers as having stable and friendly governments, there is the possibility of expropriation, confiscatory taxation, currency blockage or political or social instability which would affect investments in those nations. ADRs are U.S. dollar-denominated receipts generally issued by a domestic bank evidencing its ownership of a security of a foreign issuer.ADRs generally are publicly traded in the United States.ADRs are subject to many of the same risks as direct investments in foreign securities, although ownership of ADRs may reduce or eliminate certain risks associated with holding assets in foreign countries, such as the risk of expropriation.ADRs may be issued as sponsored or unsponsored programs.In sponsored programs, the issuer makes arrangements to have its securities traded as depositary receipts.In unsponsored programs, the issuer may not be directly involved in the program.Although regulatory requirements with respect to sponsored and unsponsored programs are generally similar, the issuers of unsponsored depositary receipts are not obligated to disclose material information in the United States and, therefore, the importance of such information may not be reflected in the market value of such securities. Money Market Instruments The Fund may invest in cash and money market securities.The Fund may do so when taking a temporary defensive position or to have assets available to pay expenses, satisfy redemption requests or take advantage of investment opportunities.The money market securities in which the Fund invests include conservative fixed-income securities, such as United States Treasury Bills, certificates of deposit of U.S. banks (provided that the bank has capital, surplus and undivided profits, as of the date of its most recently published annual financial statements, with a value in excess of$100 million at thetime of purchase), commercial paper rated A-1 or A-2 by Standard & Poor’s, or Prime-1 or Prime-2 by Moody’s, commercial paper master notes, and repurchase agreements. The Fund may invest in commercial paper master notes rated, at the time of purchase, within the highest rating category by a nationally recognized statistical rating organization.Commercial paper master notes are unsecured promissory notes issued by corporations to finance short-term credit needs.They permit a series of short-term borrowings under a single note.Borrowings under commercial paper master notes are payable in whole or in part at any time upon demand, may be prepaid in whole or in part at any time, and bear interest at rates which are fixed to known lending rates and automatically adjusted when such known lending 5 rates change.There is no secondary market for commercial paper master notes.The Adviser will monitor the creditworthiness of the issuer of the commercial paper master notes while any borrowings are outstanding.The principal investment risk associated with the Fund’s investments in commercial paper and commercial paper master notes is credit risk. Repurchase Agreements (Lending) The Fund may enter into repurchase agreements, a form of lending.Under repurchase agreements, the Fund purchases and simultaneously contracts to resell securities at an agreed upon time and price.This results in a fixed rate of return for the Fund insulated from market fluctuations during such period.Repurchase agreements maturing in more than seven days are considered illiquid securities.The Fund will not invest over 5% of its net assets in repurchase agreements with maturities of more than seven days. The Fund may enter into repurchase agreements with banks that are Federal Reserve Member banks and non-bank dealers of U.S. government securities which, at the time of purchase, are on the Federal Reserve Bank of New York’s list of primary dealers with a capital base greater than $100 million.If a seller of a repurchase agreement defaults and does not repurchase the security subject to the agreement, the Fund will look to the collateral security underlying the seller’s repurchase agreement, including the securities subject to the repurchase agreement, for satisfaction of the seller’s obligation to the Fund.In such event, the Fund might incur disposition costs in liquidating the collateral and might suffer a loss if the value of the collateral declines.In addition, if bankruptcy proceedings are instituted against a seller of a repurchase agreement, realization upon the collateral may be delayed or limited.The principal investment risk associated with the Fund’s investments in repurchase agreements is credit risk.There is also the risk of lost opportunity if the market price of the repurchased security exceeds the repurchase price. Portfolio Turnover The Fund does not trade actively for short-term profits.However, if the objectives of the Fund would be better served, short-term profits or losses may be realized from time to time.The annual portfolio turnover rate indicates changes in the Fund’s portfolio and is calculated by dividing the lesser of purchases or sales of portfolio securities (excluding securities having maturities at acquisition of one year or less) for the fiscal year by the monthly average of the value of the portfolio securities (excluding securities having maturities at acquisition of one year or less) owned by the Fund during the fiscal year.The annual portfolio turnover rate may vary widely from year to year depending upon market conditions and prospects.Increased portfolio turnover necessarily results in correspondingly greater transaction costs (such as brokerage commissions or mark-ups or mark-downs) which the Fund must pay and increased realized gains (or losses) to investors.Distributions to shareholders of realized gains, to the extent that they consist of net short-term capital gains, will be considered ordinary income for federal income tax purposes. 6 Illiquid Securities The Fund may invest up to 10% of its total assets in securities for which there is no readily available market (“illiquid securities”).The 10% limitation includes certain securities whose disposition would be subject to legal restrictions (“restricted securities”).However certain restricted securities that may be resold pursuant to Rule 144A under the Securities Act may be considered liquid.Rule 144A permits certain qualified institutional buyers to trade in privately placed securities not registered under the Securities Act.Institutional markets for restricted securities have developed as a result of Rule 144A, providing both readily ascertainable market values for Rule 144A securities and the ability to liquidate these securities to satisfy redemption requests.However, an insufficient number of qualified institutional buyers interested in purchasing Rule 144A securities held by the Fund could adversely affect their marketability, causing the Fund to sell securities at unfavorable prices.The Board of Directors of the Fund has delegated to the Adviser the day-to-day determination of the liquidity of a security although it has retained oversight and ultimate responsibility for such determinations.Although no definitive written criteria are used, the Board of Directors has directed the Adviser to consider such factors as (i)the nature of the market for a security (including the institutional private resale markets); (ii) the terms of these securities or other instruments allowing for the disposition to a third party or the issuer thereof (for example, certain repurchase obligations and demand instruments); (iii)the availability of market quotations; and (iv)other permissible factors. Restricted securities may be sold in privately negotiated or other exempt transactions or in a public offering with respect to which a registration statement is in effect under the Securities Act.When registration is required, the Fund may be obligated to pay all or part of the registration expenses and a considerable time may elapse between the decision to sell and the sale date.If, during such period, adverse market conditions were to develop, the Fund might obtain a less favorable price than the price which prevailed when it decided to sell.Restricted securities will be priced at fair value as determined in good faith by the Adviser in accordance with procedures approved by the Board of Directors. DISCLOSURE OF PORTFOLIO HOLDINGS The Fund maintains written policies and procedures as described below regarding the disclosure of its portfolio holdings to ensure that disclosure of information about portfolio securities is in the best interests of the Fund’s shareholders.The Fund’s Chief Compliance Officer will report periodically to the Board of Directors with respect to compliance with the Fund’s portfolio holdings disclosure procedures.The Board of Directors or the Fund’s Chief Compliance Officer may authorize the disclosure of the Fund’s portfolio holdings prior to the public disclosure of such information. The Fund may not receive any compensation for providing its portfolio holdings information to any category of persons. The Fund generally does not provide its portfolio holdings to rating and ranking organizations until the portfolio holdings have been disclosed on the Fund’s website (as described below).The Fund may not pay any of these rating and ranking 7 organizations.The disclosure of the Fund’s portfolio holdings to Fund service providers is discussed below. There may be instances where the interests of the shareholders of the Fund regarding the disclosure of information about portfolio securities may conflict with the interests of the Adviser or an affiliated person of the Fund.In such situations, the Fund’s Chief Compliance Officer will bring the matter to the attention of the Board of Directors, and the Board will determine whether or not to allow such disclosure. Disclosure to Fund Service Providers The Fund has entered into arrangements with certain third party service providers for services that require these groups to have access to the Fund’s portfolio holdings from time to time, on an ongoing basis.As a result, such third party service providers will receive portfolio holdings information prior to and more frequently than the public disclosure of such information.There is no set frequency at which this information is provided to the Fund’s service providers, as it is only provided on an as needed basis in connection with their services to the Fund, and the need for such disclosure arises from time to time throughout the year.As a result, there is also no set time between the date of such information and the date on which the information is publicly disclosed.In each case, the Board of Directors has determined that such advance disclosure is supported by a legitimate business purpose and that each of these parties is contractually and/or ethically prohibited from disclosing the Fund’s portfolios unless specifically authorized by the Fund. As an example, the Fund’s administrator is responsible for maintaining the accounting records of the Fund, which includes maintaining a current portfolio of the Fund.The Fund also undergoes an annual audit which requires the Fund’s independent registered public accounting firm to review the Fund’s portfolio.In addition to the Fund’s administrator, the Fund’s custodian also maintains an up-to-date list of the Fund’s holdings.The third party service providers to whom the Fund provides non-public portfolio holdings information are the Fund’s administrator and transfer agent, U.S. Bancorp Fund Services, LLC (“USBFS”), the Fund’s independent registered public accounting firm, PricewaterhouseCoopers LLP, the Fund’s legal counsel, Foley & Lardner LLP, the Fund’s distributor, Rafferty Capital Markets, LLC, and the Fund’s custodian, U.S. Bank, N.A.The Fund may also provide non-public portfolio holdings information to the Fund’s financial printer in connection with the preparation, distribution and filing of the Fund’s financial reports and public filings. Website Disclosure The complete portfolio holdings for the Fund are publicly available on its website (www.fmifunds.com) approximately 10 business days after the end of each quarter.In addition, top ten holdings information for the Fund is publicly available on the Fund’s website approximately 10 to 45 business days after the end of each quarter. 8 DIRECTORS AND OFFICERS OF THE CORPORATION Management Information As a Maryland corporation, the business and affairs of the Fund are managed by its officers under the direction of its Board of Directors.The FMI Focus Fund, the FMI Large Cap Fund, the FMI International Fund and the Fund comprise a “Fund Complex,” as such term is defined in the 1940 Act.Certain important information with respect to each of the current directors and officers of the Corporation are as follows (information is as of January 31, 2013): Name, Address and Age Position(s), Term of Office, Length of Time Served and Number of Portfolios in Fund Complex Overseen Principal Occupation(s) During the Past 5 Years Other Directorships Held by Director During the Past 5 Years Interested Directors Patrick J. English, (1) 52 c/o Fiduciary Management,Inc. 100 E. Wisconsin Avenue Suite 2200 Milwaukee, WI 53202 Director since 2001 (Indefinite term); Vice President since 2001 (One year term); 4Portfolios. Mr. English is Chief Executive Officer, Chief Investment Officer and Treasurer of Fiduciary Management, Inc. and has been employed by the Adviser in various capacities since December 1986. FMI Common Stock Fund, Inc. Ted D. Kellner, (1) 66 c/o Fiduciary Management,Inc. 100 E. Wisconsin Avenue Suite 2200 Milwaukee, WI53202 Director since 2001 (Indefinite term); President and Treasurer since 2001 (One year term for each office); 4Portfolios. Mr. Kellner is Executive Chairman of Fiduciary Management, Inc. which he co-founded in 1980. Marshall& Ilsley Corporation (2000 to 2011) and FMI Common Stock Fund, Inc. Richard E. Lane, (1) 57 c/o Fiduciary Management,Inc. 100 E. Wisconsin Avenue Suite 2200 Milwaukee, WI53202 Director since 2001 (Indefinite term); 3Portfolios. Mr. Lane is President of Broadview Advisors, LLC, the sub-adviser to the Focus Fund. None Messrs. English, Kellner and Lane are directors who are “interested persons” of the Corporation as that term is defined in the 1940 Act.Messrs. English and Kellner are “interested persons” of the Corporation because they are officers of the Corporation and the Adviser, and Mr. Lane is an “interested person” of the Corporation because he is an officer of the Focus Fund’s sub-adviser. 9 Name, Address and Age Position(s), Term of Office, Length of Time Served and Number of Portfolios in Fund Complex Overseen Principal Occupation(s) During the Past 5 Years Other Directorships Held by Director During the Past 5 Years Non-Interested Directors Barry K. Allen, 64 c/o Fiduciary Management,Inc. 100 E. Wisconsin Avenue Suite 2200 Milwaukee, WI 53202 Director since 2001 (Indefinite term); 4Portfolios. Mr. Allen is President of Allen Enterprises, LLC (Boca Grande, FL), a private equity investments and management company, and Senior Advisor for Providence Equity Partners (Providence, RI) since September 2007. BCE, Inc. (Bell Canada Enterprise), Harley-Davidson, Inc., FMI Common Stock Fund, Inc. and FMI Mutual Funds, Inc. Robert C. Arzbaecher, 53 c/o Fiduciary Management,Inc. 100 E. Wisconsin Avenue Suite 2200 Milwaukee, WI 53202 Director since 2007 (Indefinite term); 4Portfolios. Mr. Arzbaecher is President and Chief Executive Officer of Actuant Corporation (Menomonee Falls, WI), a manufacturer of a broad range of industrial products and systems, and the Chairman of the Board of Directors of Actuant Corporation. Actuant Corporation, CF Industries Holdings, Inc., FMI Common Stock Fund, Inc., and FMI Mutual Funds, Inc. Gordon H. Gunnlaugsson, 68 c/o Fiduciary Management,Inc. 100 E. Wisconsin Avenue Suite 2200 Milwaukee, WI 53202 Director since 2001 (Indefinite term); 4Portfolios. Mr. Gunnlaugsson retired from Marshall & Ilsley Corporation (Milwaukee, WI) in December 2000. FMI Common Stock Fund, Inc., FMI Mutual Funds, Inc. and Renaissance Learning, Inc. 10 Name, Address and Age Position(s), Term of Office, Length of Time Served and Number of Portfolios in Fund Complex Overseen Principal Occupation(s) During the Past 5 Years Other Directorships Held by Director During the Past 5 Years Non-Interested Directors Paul S. Shain, 50 c/o Fiduciary Management,Inc. 100 E. Wisconsin Avenue Suite 2200 Milwaukee, WI 53202 Director since 2001 (Indefinite term); 4Portfolios. Mr. Shain is President and Chief Executive Officer of Singlewire Software, LLC (Madison, WI), a provider of IP-based paging and emergency notification systems.Prior to joining Singlewire in April 2009, Mr. Shain was Senior Vice President of CDW Corporation (Vernon Hills, IL) and Chief Executive Officer of Berbee Information Networks, a strategic business unit of CDW which CDW acquired in 2006.Mr. Shain was employed in various capacities by CDW and Berbee Information Networks from January 2000 to October 2008. FMI Common Stock Fund, Inc. and FMI Mutual Funds, Inc. Name, Address and Age Position(s), Term of Office and Length of Time Served Principal Occupation(s) During the Past 5 Years Other Directorships Held by Director During the Past 5 Years Other Officers John S. Brandser, 51 c/o Fiduciary Management,Inc. 100 E. Wisconsin Avenue Suite 2200 Milwaukee, WI 53202 Vice President since 2008 (One year term); Secretary since 2009 (One year term). Mr. Brandser is President, Secretary, Chief Operating Officer and Chief Compliance Officer of Fiduciary Management, Inc. and has been employed by the Adviser in various capacities since March 1995. Not Applicable. Kathleen M. Lauters, 60 c/o Fiduciary Management,Inc. 100 E. Wisconsin Avenue Suite 2200 Milwaukee, WI 53202 Chief Compliance Officer since 2004 (at Discretion of Board). Ms. Lauters has been theFund’s Chief Compliance Officer since September 2004. Not Applicable. 11 Board Committees The Corporation’s Board of Directors has created an audit committee whose members currently consist of Messrs. Allen, Arzbaecher, Gunnlaugsson and Shain, all of whom are non-interested directors.The primary functions of the audit committee are to recommend to the Board the independent registered public accounting firm to be retained to perform the annual audit of the Funds, to review the results of the audit, to review the Funds’ internal controls and to review certain other matters relating to the Funds’ auditors and financial records.The Board has no other committees. The Corporation’s Board of Directors met four times during the fiscal year ended September30,2013, and all of the directors identified above, attended each of those meetings.The audit committee met once during the fiscal year ended September30, 2013, and all of the members of the committee attended that meeting. Qualification of Directors Patrick J. English and Ted D. Kellner have served as directors of the Corporation for 12 years.Mr. English’s current experience and skills as portfolio manager of the Fund and Mr. Kellner’s prior experience as a portfolio manager of the Fund, as well as their familiarity with the investment strategies utilized by the Adviser and with the Fund’s portfolio, led to the conclusion that they should serve as directors.Richard E. Lane has extensive experience in the investment management industry as president of an investment advisory firm and portfolio manager of one of the Corporation’s series, making him a valuable source of knowledge.Barry K. Allen’s experience with regulated industries, most recently as president of a private equity investments and management company, has provided him with a solid understanding of regulated entities like the Corporation, enabling him to provide the Board of Directors with valuable input and oversight.Robert C. Arzbaecher’s long experience as an employer and chief executive officer of a manufacturing company has honed his understanding of financial statements and the complex issues that confront businesses, making him a valuable member of the Board.Gordon H. Gunnlaugsson has extensive experience in the financial industry that has provided him with a thorough knowledge of financial products and financial statements, making him a valuable member of the Board.Paul S. Shain’s experience in the technology industry, most recently as the chief executive officer of an IP-based paging and emergency notification systems, has sharpened his financial and operational knowledge, and he brings these assets to the Board in a relatable, effective way.Each of Messrs. Lane, Allen, Arzbaecher, Gunnlaugsson and Shain takes a conservative and thoughtful approach to addressing issues facing the Fund.The combination of skills and attributes discussed above led to the conclusion that each of Messrs. Lane, Allen, Arzbaecher, Gunnlaugsson and Shain should serve as a director. Board Leadership Structure The Board of Directors has general oversight responsibility with respect to the operation of the Corporation and the Funds.The Board has engaged the Adviser to manage the Funds and is responsible for overseeing the Adviser and other service providers to the Funds in accordance 12 with the provisions of the 1940 Act and other applicable laws.The Board has established an audit committee to assist the Board in performing its oversight responsibilities. The Corporation does not have a Chairman of the Board, nor does the Corporation have a lead non-interested director.The President of the Corporation is the presiding officer at all Board meetings and sets the agenda for the Board meetings, with input from the other directors and officers of the Corporation.The Corporation has determined that its leadership structure is appropriate in light of, among other factors, the asset size and nature of the Funds, the arrangements for the conduct of the Funds’ operations, the number of directors, and the Board’s responsibilities. Board Oversight of Risk Through its direct oversight role, and indirectly through the audit committee, and officers of the Funds and service providers, the Board of Directors performs a risk oversight function for the Funds.To effectively perform its risk oversight function, the Board, among other things, performs the following activities: receives and reviews reports related to the performance and operations of the Funds; reviews and approves, as applicable, the compliance policies and procedures of the Funds; approves the Funds’ principal investment policies; adopts policies and procedures designed to deter market timing; meets with representatives of various service providers, including the Adviser and the independent registered public accounting firm of the Funds, to review and discuss the activities of the Funds and to provide direction with respect thereto; and appoints a chief compliance officer of the Funds who oversees the implementation and testing of the Funds’ compliance program and reports to the Board regarding compliance matters for the Funds and its service providers. As referenced above, the audit committee plays a significant role in the risk oversight of the Funds as it meets annually with the auditors of the Funds and quarterly with the Funds’ chief compliance officer. Not all risks that may affect the Funds can be identified nor can controls be developed to eliminate or mitigate their occurrence or effects.It may not be practical or cost effective to eliminate or mitigate certain risks, the processes and controls employed to address certain risks may be limited in their effectiveness, and some risks are simply beyond the reasonable control of the Funds, the Adviser or other service providers.Moreover, it is necessary to bear certain risks (such as investment-related risks) to achieve the Funds’ goals.As a result of the foregoing and other factors, the Funds’ ability to manage risk is subject to substantial limitations. Board Compensation During the fiscal year ended September 30, 2013, the Predecessor Fund paid each non-interested director of the Predecessor Fund $10,900 in director’s fees.The Corporation’s standard method of compensating directors is to pay each director who is not an officer of the Corporation a fee of $2,350 for each meeting of the Board of Directors attended, and each member of the audit committee an annual fee of $1,500. 13 The following table sets forth the aggregate compensation paid by the Predecessor Fund to each of the directors of the Predecessor Fund for the fiscal year ended September 30, 2013 and total compensation paid by the Predecessor Fund and the Fund Complex to each of the directors of the Predecessor Fund for the fiscal year ended September 30, 2013: COMPENSATION TABLE Aggregate Pension or Total Compensation Compensation Retirement Estimated from FMI Common from the Benefits Accrued Annual Stock Fund, Inc. and Predecessor as Part of Fund Benefits Upon Fund Complex Paid Name of Person Fund Expenses Retirement to Directors Interested Directors John S. Brandser $
